Exhibit 10.2.




QUESTAR CORPORATION
ANNUAL MANAGEMENT INCENTIVE PLAN

(As amended and restated on October 28, 2008)

Paragraph 1.  Name.  The name of this Plan is the Questar Corporation Annual
Management Incentive Plan (the “Plan”).

Paragraph 2.  Purpose.  The purpose of the Plan is to provide an incentive to
officers and key employees of Questar Corporation (the “Company”) for the
accomplishment of major organizational and individual objectives designed to
further the Company’s efficiency, profitability, and growth.

Paragraph 3.  Administration.  The Management Performance Committee
(“Committee”) of the Company’s Board of Directors (“Board”) shall have full
power and authority to interpret and administer the Plan.  Such Committee shall
consist of no less than three disinterested members of the Company’s Board.  

Paragraph 4.  Participation.  Within 60 days after the beginning of each year,
the Committee shall nominate Participants from the officers and key employees
for such year.  The Committee shall also establish a target bonus for the year
for each Participant expressed as a percentage of base salary or specified
portion of base salary.  Participants shall be notified of their selection and
their target bonus as soon as practicable.

Paragraph 5.  Determination of Performance Objectives.  Within 60 days after the
beginning of each year, the Committee shall establish target, minimum and
maximum performance objectives for the Company and/or for its major operating
subsidiaries and shall determine the manner in which the target bonus is
allocated among the performance objectives.  The Committee shall also recommend
a dollar maximum for payments to Participants for any Plan year.  The Board
shall take action concerning the recommended dollar maximum within 60 days after
the beginning of the Plan year.  Participants shall be notified of the
performance objectives as soon as practicable once such objectives have been
established.

Paragraph 6.  Determination and Payment of Awards.  As soon as practicable, but
in no event more than 60 days after the close of each year during which the Plan
is in effect, the Committee shall compute incentive awards for eligible
Participants in such amounts as the members deem fair and equitable, giving
consideration to the degree to which the Participant’s performance has
contributed to the performance of the Company and its affiliated companies and
using the target bonuses and performance objectives previously specified.
 Aggregate awards calculated under the Plan shall not exceed the maximum limits
approved by the Board for the year involved.  To be eligible to receive a
payment, the Participant must be actively employed by the Company or an
affiliate as of the date of distribution except as provided in Paragraph 7 and
must not have been placed on probation during such year.

The Committee has the discretion to determine that any given non-officer
Participant has earned up to the full amount of his target bonus for any year in
which he has performed on a superior





level, despite the failure of the Company and its affiliated companies to
achieve performance objectives that would otherwise result in a payment of such
target bonus.  The Committee shall exercise this discretion only if it receives
a joint recommendation by the Company’s senior officer of the group in which the
Participant works and the Company’s Chief Executive Officer.

All awards shall be made in cash no later than the 15th day of the 3rd month
following the end of the year for which performance is measured.

Paragraph 7.  Termination of Employment.

(a)

In the event a Participant ceases to be an employee during a year by reason of
death, disability, approved retirement, or a reduction in force, the
Participant's award if any, determined in accordance with Paragraph 6 for the
year of such event, shall be reduced to reflect partial participation by
multiplying the award by a fraction equal to the months of participation during
the applicable year through the date of termination rounded up to whole months
divided by 12.

For the purpose of this Plan, approved retirement shall mean any termination of
service on or after age 55 with 10 years of service.  For the purpose of this
Plan, disability shall mean any termination of service that results in payments
under the Company's Long-term Disability Plan.  A reduction in force, for the
purpose of this Plan, shall mean any involuntary termination of employment due
to the Company’s economic condition, sale of assets, shift in focus, or other
reasons independent of the Participant’s performance.

The entire amount of any award that is determined after the death of a
Participant shall be paid to the Participant's beneficiary determined in
accordance with the terms of Paragraph 10.

All payments under this Section 7a shall be made at the time specified in
Section 6.

(b)

In the event a Participant ceases to be an employee during a year by reason of a
Change in Control, he shall be entitled to receive all amounts deferred by him
prior to February 12, 1991.  He shall also be entitled to an award for the year
of such event as if he had been an employee throughout such year ("Post-CIC
Bonus").  The entire amount of any award for such year shall be paid in a lump
sum at the time specified in Section 6.  Such amounts shall be paid in cash.
 Notwithstanding the foregoing, in no event shall a Participant who is a
participant in the Company’s Executive Severance Compensation Plan as of the
Change in Control be entitled to any Post-CIC Bonus.

A Change in Control of the Company shall be deemed to have occurred if (i) any
“person” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act’)) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, is
or becomes the beneficial owner (as such term is used in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 25 percent or more of
the combined voting power of the Company; or (ii) the following individuals
cease for any reason to constitute a majority of the number of directors then
serving:  individuals who, as of May 19, 1998, constitute the Company’s Board
and any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the





2







Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
May 19, 1998, or whose appointment, election or nomination for election was
previously so approved or recommended; or (iii) the Company’s stockholders
approve a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60 percent of
the combined voting power of the voting securities of which are owned by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.  A Change in Control,
however, shall not be considered to have occurred until all conditions precedent
to the transaction, including but not limited to, all required regulatory
approvals have been obtained.

Paragraph 8.  Interest on Previously Deferred Amounts.  Amounts voluntarily
deferred prior to February 12, 1991, shall be credited with interest from the
date the payment was first available in cash to the date of actual payment.
 Such interest shall be calculated at a monthly rate using the typical rates
paid by major banks on new issues of negotiable Certificates of Deposit in the
amounts of $1,000,000 or more for one year as quoted in The Wall Street Journal
on the Thursday closest to the end of the month or other published source of
rates as identified by the Company’s Treasury department.

Paragraph 9.  Coordination with Deferred Compensation Plan.  Some Participants
are entitled to defer the receipt of all or a portion of their bonuses under the
terms of the Company’s Deferred Compensation Plan, which became effective
November 1, 1993.  Any bonuses deferred pursuant to the Deferred Compensation
Plan shall be accounted for and distributed according to the terms of such plan
and the elections made by the Participant.

Paragraph 10.  Death and Beneficiary Designation.  In the event of the death of
a Participant, amounts previously deferred by the Participant, together with
credited interest to the date of death, shall become payable.  Each Participant
shall designate a beneficiary to receive any amounts that become payable after
death under this Paragraph or Paragraph 7.  In the event that no valid
beneficiary designation exists at death, all amounts due shall be paid as a lump
sum to the Participant's beneficiary(ies) designated by the Participant (or
deemed by law to be designated) under the Company's Employee Investment Plan, or
if none, to the estate of the Participant.





3







Paragraph 11.  Amendment of Plan.  The Company’s Board, at any time, may amend,
modify, suspend, or terminate the Plan, but such action shall not affect the
awards and the payment of such awards for any prior years.  The Company’s Board
cannot amend, modify, suspend, or terminate the Plan in any year in which a
Change of Control has occurred without the written consent of the Participants.
 The Plan shall be deemed suspended for any year for which the Board has not
fixed a maximum dollar amount available for awards.

Paragraph 12.  Nonassignability..  No right or interest of any Participant under
this Plan shall be assignable or transferable in whole or in part, either
directly or by operation of law or otherwise, including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy, or in
any other manner, and no right or interest of any Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant.  Any assignment, transfer, or other act in violation of this
provision shall be void.




Paragraph 13.  Effective Date of the Plan.  The Plan was originally effective
with respect to the fiscal year beginning January 1, 1984, and shall remain in
effect until it is suspended or terminated as provided by Paragraph 11.  This
amendment and restatement of the Plan is effective October 28, 2008.

Paragraph 14.  409A Compliance.  All bonuses payable hereunder are intended to
be "short-term deferrals" exempt from the requirements imposed by Section 409A
of the Code, and this Plan shall be interpreted accordingly.

Dated this ______ day of ______________, 2008.




QUESTAR CORPORATION







By:_______________________________________


Keith O. Rattie

Chairman, President & CEO








4





